Citation Nr: 0400193	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected death pension benefits in the amount of 
$2,595.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a former surviving spouse of the veteran who 
was honorably discharged from active service in March 1974 
and who died in November 1981.  She reported that she was 
remarried in October 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 determination by the Committee on Waivers and 
Compromises (Committee) at the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant does not challenge the validity of the 
debt; therefore, the issue on appeal is limited to 
entitlement to waiver.  But see Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 
(1999); 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (O.G.C. Prec. 
6-98).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that waiver is warranted because of 
financial hardship.  In her June 2002 VA Form 9 she reported 
that she expected her unemployment benefits to expire in 
November 2002.  Although the Committee, in essence, found the 
appellant's claim of financial hardship was outweighed by her 
unjust enrichment, it also found the evidence demonstrated 
she was able to find employment at will.  The Board finds, 
however, that the appellant's ability to find employment is 
not conclusively shown by the evidence of record and that the 
evidence clearly indicated an expected change in income in 
November 2002.  As her present financial situation is 
unknown, additional development is required prior to 
appellate review.  

VA may grant a waiver of recovery of an overpayment of VA 
benefits where it is determined that the collection of the 
debt would be against "equity and good conscience."  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The following 
criteria must be considered in determining whether recovery 
would be against equity and good conscience: (1) fault of the 
debtor; (2) balancing of fault of the debtor against VA 
fault; (3) whether collection of the debt would cause undue 
hardship on the debtor; (4) whether collection of the debt 
would defeat the purpose of the VA benefit; (5) whether 
waiver of the debt would result in unjust enrichment to the 
debtor; and (6) whether the debtor has changed his or her 
position to his or her detriment in relying upon the VA 
benefit.  38 C.F.R. § 1.965(a). 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask that the appellant 
provide for the record a current 
financial status report listing all 
monthly income, monthly expenses, and 
assets.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


